DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3 and 5-10 - are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Neo (6,276,092). 
1.	Neo teaches a collapsible wall (window unit 10 is a “wall” as broadly recited, especially because it could be used as a wall partition to separate areas of a room just as Applicant’s invention is used, para. 3), comprising:
a plurality of frame sections 20 engaged with each other to form a telescoping frame (the frames are telescoping because they are “extensible or compressible by or as if by the sliding of overlapping sections”, websters.com) movable vertically (the limitation “movable vertically” is considered functional because the limitation recites what the frame sections do (move vertically) rather than expressly describing structure, and as such, the intended use limitation does not distinguish the claimed collapsible wall from Neo because Neo satisfies all the structural limitations of the claimed apparatus and is capable of being moved vertically in the same way the frame section move horizontally; by turning the assembly 90 degrees up or down the frame sections then move vertically just like they move horizontally, albeit with more force needed to overcome gravity. A recitation directed to the manner in which a claimed apparatus is intended to be used does not distinguish the claimed apparatus from the prior art - if the prior art has the capability to so perform. See MPEP 2114 and Ex parte Masham, 2 USPQ2d 1647 (1987).) between an extended position and a retracted position, the frame sections forming at least a portion of a face of the collapsible wall (the face exposed in Fig. 1) and defining an aperture through the face (the aperture that is filled by sashes 30); 
a panel 30 removably engaged to the frame sections, the panel covering the aperture when the panel is disposed in a closed position, Figs. 1 and 2, and
wherein the panel is displaceable between the closed position and an open position when the frame sections are in an extended position, the panel in the open position providing access into at least one of the frame sections via the aperture, Fig. 1.

3.	Neo teaches the collapsible wall of claim 1, Neo further teaching wherein at least a part of the panel transparent or translucent, and the aperture occupies a majority of an area of the face, Fig. 1.

5.	Neo teaches the collapsible wall of claim 1, Neo further teaching the panel includes a panel frame (the frame surrounding sash 30) removably engaged to the frame sections via hinge 32 and a transparent or translucent portion engaged to the panel frame.

6.	Neo teaches the collapsible wall of claim 1, Neo further teaching the panel is made substantially entirely of a transparent material because panel 30, like Applicant’s panel has a panel frame 110P necessarily made to be strong enough to retain the glass and narrow enough to allow maximum light passage. 

7.	Neo teaches the collapsible wall of claim 1, Neo further teaching the panel is removably engaged to the frame sections via a hinge 32, the hinge permitting the panel to be pivotable between the closed position and the open position.

8.	Neo teaches the collapsible wall of claim 7, Neo further teaching the hinge is two hinges including a first hinge at one of top lateral edges of the panel and a second hinge at the other one of top lateral edges of the panel when the assembly is oriented vertically.

9.	Neo teaches the collapsible wall of claim 8, Neo further teaching each of the hinges includes a male hinge member 322 extending from the panel and a female hinge member, hole, defined in the the frame section, the female hinge member being disengageable from the male hinge member at least when the panel is in the open position at least in that the female hinge member is capable of being released from bolt 322 by removing nut 321. 

10.	Neo teaches the collapsible wall of claim 8, Neo further teaching the panel is one of a plurality of panels of the collapsible wall, and each given panel of the plurality of panels is removably engaged to a given frame section of the plurality of frame sections at least in that the female hinge member is capable of being released from bolt 322 removing nut 321. 
Claims 1, 4, 11-13, and 18-20 - are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Brandschutztore (DE20200428). 
1.	Brandschutztore teaches a collapsible wall 1, comprising:
frame sections (the frame is the members that surround panels 6 and 7) engaged with each other to form a telescoping frame movable vertically between an extended position and a retracted position (essentially down and up), the frame sections forming at least a portion of a face of the collapsible wall (the face exposed in Fig. 1) and defining an aperture through the face (the aperture is the opening formed by the frame member that is filled by the main planar body portion of the panel in the same way the inventive frames sections have apertures that are filled by the panels when the panels closed vertically); and
a panel (the main planar body portion of the panel) removably engaged to the frame sections (the panel edge members such as 12 in Fig. 5 are separate and distinct from the panel body and are capable of removal), the panel covering the aperture when the panel is disposed in a closed position (the panel “closed” position being when the panel is enclosed by the surrounding frame, the panel covering the aperture in such position);
wherein the panel is capable of being displaced between the closed position and an open position (the position in which the panel is removed from the frame) when the frame sections are in an extended position (the Brandschutztore panel can be displaced between the closed and open position as defined because it is capable of being taken in and out of the frame, and it would appear to even be easier to remove the panel from the frame in the extended position), the panel in the open position providing access into at least one of the frame sections via the aperture (again, the open position is the position in which the panel is removed from the frame). 
Examiner notes that the limitation “movable vertically” is considered functional because the limitation recites what the frame sections do (move vertically) rather than expressly describing structure. A recitation directed to the manner in which a claimed apparatus is intended to be used does not distinguish the claimed apparatus from the prior art - if the prior art has the capability to so perform. See MPEP 2114 and Ex parte Masham, 2 USPQ2d 1647 (1987).)

4.	Brandschutztore teaches the structure of claim 1, Brandschutztore further teaching the face is two opposed faces of the collapsible wall, and the panel is two panels, one of the two panels covering the aperture at one of the two opposed faces and the other of the two panels covering the aperture at other of the two opposed faces (as shown in Fig. 3 and 4, there are two opposing panels).

11.	Brandschutztore further teaching a structure (the hollow section at the top of the wall shown in Fig. 4 that houses the panels when the wall is open) defining an opening (the downward facing opening) therein and comprising the collapsible wall of claim 1 attached to the structure, the collapsible wall sized to cover at least a majority of the opening when the telescoping frame is in the extended position, Fig. 4. 

12.	Brandschutztore teaches the structure of claim 11, Brandschutztore further comprising a recess defined in a top of the opening and being open downward into the opening, Fig. 4, and wherein a top frame section of the plurality of frame sections is movable between a retracted position in which the top frame section is received at least in part within the recess, and an extended position in which the top frame section extends downward out of the recess into the opening.

13.	Brandschutztore teaches the structure of claim 11, Brandschutztore further comprising a sheave system 3 and 10 connecting the collapsible wall to the structure, the sheave system operable to move the telescoping frame between its extended position in which the collapsible wall covers at least the majority of the opening, and the retracted position in which the collapsible wall exposes at least another majority of the opening, Fig. 1.

18-19.	Brandschutztore teaches the structure of claim 11, Brandschutztore further comprising a recess defined in a bottom of the opening and being open upward into the opening, and wherein a bottom frame section of the plurality of frame sections is movable between a retracted position in which the bottom frame section is received at least in part within the recess, and an extended position in which the bottom frame section extends upward out of the recess into the opening, wherein in the extended position, the plurality of frame sections extend upward and cover at least a major part of the opening because the apparatus is capable of being oriented as described in claim 2 and the current claim, as no other frame of reference is recited. 

20.	Brandschutztore teaches the structure of claim 11, Brandschutztore further teaching the frame sections form telescoping vertical assemblies, the plurality of telescoping vertical assemblies are independent telescoping vertical assemblies interconnected by the panels, Fig. 1, 3.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 14-17 are rejected under 35 U.S.C. 103 as being unpatentable over Brandschutztore in view of Behrens (8,511,015). 
14.	Brandschutztore does not teach the frame sections include side seals slidably engaging respective lateral sides of the opening. Behrens, Fig. 2, teaches frame sections include seals 10 slidably engaging respective sides of an opening. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include the seals in Brandschutztore for enhanced “fire insulation”, col. 5, line 65. 

15.	Brandschutztore in view of Behrens teaches the structure of claim 14, Brandschutztore in view of Behrens further teaching wherein the side seals are biased toward the respective lateral sides of the opening because Behrens teaches outward biasing at a panel edge to contact a stationary surface, the seals when used in Brandschutztore in view of Behrens being outward biasing at a panel edge (side edge) to contact the stationary surface of side members 8, Fig. 2.

16.	Brandschutztore in view of Behrens teaches the structure of claim 14, Brandschutztore in view of Behrens further teaching the side seals include arcuate portions (the distal oval shaped structures, Fig. 4) necessarily slidably contacting a respective one of the lateral sides of the opening as the telescopic sections traverse up and down. 

17.	Brandschutztore in view of Behrens teaches the structure of claim 14, Brandschutztore in view of Behrens further teaching at least one of the side seals includes a movable member engaged to a respective side of a respective one of the frame sections via a biasing mechanism (spring, Fig. 4).

Response to Arguments
Applicant's arguments have been fully considered but they are not persuasive.
Argument 1
Neo’s pivot window assembly 10 would not function as intended if the support frames were arranged to slide in a vertical direction, as neither the sliding nor pivoting motions of the support frames would be controllable as the force of gravity acts in a direction parallel to these motions.
The requirement is not whether Neo’s pivot window assembly 10 would function “as intended” if the support frames were arranged to slide in a vertical direction. The question is whether Neo’s pivot window assembly 10 would function if the support frames were arranged to slide in a vertical direction. As described in the rejection above, Neo is capable of being moved vertically in the same way the frame section move horizontally; by turning the assembly 90 degrees up or down the frame sections then move vertically just like they move horizontally, albeit with more force needed to overcome gravity.
Argument 2
Brandschutztore does not teach the subject matter of canceled claim 2, claim 1 being amended to include all features of original claim 1. 
As indicated in the rejection above, Brandschutztore does teach such subject matter, the intended use limitations such as “displaceable” and “when” being given only minimal patentable weight. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL J KENNY whose telephone number is (571)272-9951. The examiner can normally be reached Monday-Friday 8am-5pm.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Glessner can be reached on (571)272-6754. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL J KENNY/Examiner, Art Unit 3633                                                                                                                                                                                                        
/BRIAN E GLESSNER/Supervisory Patent Examiner, Art Unit 3633